        Case: 3:20-cv-00719-wmc Document #: 3 Filed: 08/04/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JOSHUA LEE VINSON SR,

         Plaintiff,                                                          ORDER
 v.
                                                                   Case No. 20-cv-719-wmc
 MARK F. NIELSON,

         Defendant.


       Plaintiff Joshua Lee Vinson Sr has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than August 25, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                               ORDER

        IT IS ORDERED that plaintiff Joshua Lee Vinson Sr may have until August 25, 2020

to submit a trust fund account statement for the period beginning approximately February 4,

2020 and ending approximately August 4, 2020. If, by August 25, 2020, plaintiff fails to
        Case: 3:20-cv-00719-wmc Document #: 3 Filed: 08/04/20 Page 2 of 2



respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 4th day of August, 2020.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
